     Case 2:20-cv-01544-JCM-VCF Document 93 Filed 08/20/21 Page 1 of 6



 1   JAMES P. KEMP, ESQ., STATE BAR NO. 6375
     VICTORIA L. NEAL, ESQ., STATE BAR NO. 13382
 2   KEMP & KEMP
     7435 W. Azure Drive, Suite 110
 3   Las Vegas, NV 89130
     Tel:   702-258-1183
 4   Fax: 702-258-6983
     Attorneys for Plaintiff, Natalie Ruisi
 5
     BROOKE A. BOHLKE, STATE BAR NO. 9374
 6   WOOD, SMITH, HENNING & BERMAN LLP
     2881 Business Park Court, Suite 200
 7   Las Vegas, NV 89128-9020
     Tel: 702.251.4127
 8   Fax: 702.251.5405
     Email: BBohlke@wshblaw.com
 9
     JASON S. MILLS (admitted pro hac vice)
10   GEORGE S. BENJAMIN (admitted pro hac vice)
     MORGAN, LEWIS & BOCKIUS LLP
11   300 South Grand Avenue, Twenty-Second Floor
     Los Angeles, CA 90071-3132
12   Tel: 213.612.2500
     Fax: 213.612.2501
13   Email: jason.mills@morganlewis.com
            george.benjamin@morganlewis.com
14   Attorney for Defendants

15                           UNITED STATES DISTRICT COURT

16                                 DISTRICT OF NEVADA
     NATALIE RUISI,                            Case No. 2:20-CV-01544-JCM-VCF
17                         Plaintiff,
                     vs.                           JOINT NOTICE OF SETTLEMENT
18   ARAMARK SPORTS AND                            AND JOINT STIPULATION TO STAY
     ENTERTAINMENT SERVICES, LLC, a                ALL PENDING DISCOVERY
19                                                 DEADLINES AND HEARINGS;
     Foreign Limited Liability Company;
                                                   [PROPOSED] ORDER
20   ARAMARK CAMPUS, LLC, a Foreign
     Limited Liability Company; ARAMARK            Magistrate Judge: Hon. Cam Ferenbach
21   EDUCATIONAL GROUP, LLC, a Foreign
     Limited Liability Company; ARAMARK            Trial Date:         None Set
22   EDUCATIONAL SERVICES, LLC, a
23   Foreign Limited Liability Company;
     ARAMARK SPORTS AND
24   ENTERTAINMENT GROUP, LLC, a
     Foreign Limited Liability Company;
25   ARAMARK SERVICES, INC., a Foreign
     Corporation; and, ROE Business
26   Organizations I-X; and DOE INDIVIDUALS
27   I-X, Inclusive,
                           Defendants.
28
                                              1                  Case No. 2:20-CV-01544-JCM-VCF
     JT. NOTICE OF SETTLEMENT & JT. STIP. TO STAY ALL PENDING DEADLINES AND HEARINGS; AND
                                        [PROPOSED] ORDER
     Case 2:20-cv-01544-JCM-VCF Document 93 Filed 08/20/21 Page 2 of 6



 1   TO THE COURT, THE PARTIES AND THEIR ATTORNEYS OF RECORD:

 2          This Joint Notice of Settlement and Joint Stipulation is made by and between Plaintiff

 3   Natalie Ruisi (“Plaintiff”), and Defendants, Aramark Campus, LLC, et al. (“Defendants”), by and
 4   through their respective counsel of record, based upon the following facts establishing good cause:
 5                                               RECITALS
 6          1.      WHEREAS, on May 10, 2021, this Court issued an Order setting several discovery
 7   deadlines [ECF No. 79] (“Discovery Order”);
 8          2.      WHEREAS, on May 19, 2021, Plaintiff filed her Motion to Compel Responses To
 9   Plaintiff’s First, Second and Third Sets of Interrogatories and First And Second Sets of Requests
10   for Production of Documents [ECF No. 82]; and her Motion for Leave To File Confidential
11   Documents Under Seal [ECF No. 83] (collectively “Motions”);
12          3.      WHEREAS, on July 20, 2021, the Parties filed a Joint Stipulation informing the
13   Court that in light of the Parties’ good faith attempt to resolve this matter at mediation, the Parties
14   agreed to continue the hearing on Plaintiff’s Motions, and that should the Parties not resolve this
15   matter at mediation, the Parties will submit a new discovery schedule for the Court’s approval.
16          4.      WHEREAS, on July 20, 2021, the Court vacated the hearing on Plaintiff’s Motions
17   and set a new hearing date for August 26, 2021 [ECF No. 89];
18          5.      WHEREAS, on August 9, 2021, the Parties attended mediation in good faith;

19          6.      WHEREAS, on August 12, 2021, the Parties reached an agreement of the material
20   terms of settlement and are currently negotiating the specific terms of the Parties’ settlement

21   agreement;

22          7.      WHEREAS, the Parties anticipate filing a Joint Stipulation of Dismissal with

23   Prejudice for the Court’s approval within 60 days;

24          8.      WHEREAS, in light of this settlement in principal, counsel for the Parties have met

25   and conferred and agree that the Court’s discovery deadlines set forth in the Discovery Order, as

26   well as the hearing on Plaintiff’s Motions should be stayed until the Court rules on the forthcoming

27   Joint Stipulation for Dismissal with Prejudice.

28   ///
                                                  2             Case No. 2:20-CV-01544-JCM-VCF
      JT. NOTICE OF SETTLEMENT & JT. STIP. TO STAY ALL PENDING DEADLINES AND HEARINGS; AND
                                         [PROPOSED] ORDER
     Case 2:20-cv-01544-JCM-VCF Document 93 Filed 08/20/21 Page 3 of 6



 1                                            STIPULATION

 2          IT IS HEREBY STIPULATED AND AGREED by and between the undersigned Parties

 3   through their respective counsel of record that:

 4          1.      The Parties shall file a Joint Stipulation of Dismissal with Prejudice for the Court’s

 5   approval within 60 days;

 6          2.      The Parties request that the Court schedule a status conference in 60 days, to be

 7   vacated upon the Parties filing a Joint Stipulation of Dismissal with Prejudice; and

 8          3.      The discovery deadlines set forth in the Court’s Discovery Order, as well as the

 9   August 26, 2021 hearing on Plaintiff’s Motions be stayed until the Court rules on the Parties’
10   forthcoming Joint Stipulation of Dismissal with Prejudice.
11          IT IS SO STIPULATED.
12    Dated: August 19, 2021                        KEMP & KEMP

13

14                                                  By:      /s/ Victoria L. Neal
                                                          James P. Kemp
15                                                        Victoria L. Neal
                                                          Attorneys for Plaintiff Natalie Ruisi
16

17    Dated: August 19, 2021                        MORGAN, LEWIS & BOCKIUS LLP
18

19                                                  By      /s/ George S. Benjamin
                                                          Jason S. Mills
20                                                        George S. Benjamin
                                                          Attorneys for Defendants
21

22

23

24

25

26

27

28
                                                  3             Case No. 2:20-CV-01544-JCM-VCF
      JT. NOTICE OF SETTLEMENT & JT. STIP. TO STAY ALL PENDING DEADLINES AND HEARINGS; AND
                                         [PROPOSED] ORDER
     Case 2:20-cv-01544-JCM-VCF Document 93 Filed 08/20/21 Page 4 of 6



 1                                         ATTESTATION
 2          I, George Benjamin, am the ECF user whose identification and password are being used to
 3   file this Joint Notice of Settlement and Joint Stipulation to Stay All Pending Discovery Deadlines
 4   and Hearings; [Proposed] Order. In compliance with LR IC 5-1(d), I hereby attest that Victoria L.
 5   Neal concurs in this filing.
 6    Dated: August 19, 2021                       MORGAN, LEWIS & BOCKIUS LLP
 7

 8                                                 By:    /s/ George S. Benjamin
                                                         George S. Benjamin
 9                                                       Attorneys for Defendants
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                     4                 Case No. 2:20-CV-01544-JCM-VCF
      JT. NOTICE OF SETTLEMENT & JT. STIP. TO STAY ALL PENDING DEADLINES AND HEARINGS; AND
                                         [PROPOSED] ORDER
     Case 2:20-cv-01544-JCM-VCF Document 93 Filed 08/20/21 Page 5 of 6



 1                                        ORDER

 2            Based on the stipulation of the Parties, and good cause shown, IT IS HEREBY ORDERED

 3   THAT:
                                                                                          October 20, 2021
 4            The Parties shall file a Joint Stipulation of Dismissal with Prejudice within 60 days. The
 5   Court will schedule a video status conference for October 25, 2021 at 10:00 AM, to be vacated
 6   upon the Parties filing a Joint Stipulation of Dismissal with Prejudice; and
 7            The discovery deadlines set forth in the Court’s May 10, 2021 Court Order [ECF No. 79],
 8   as well as the August 26, 2021 hearing on Plaintiff’s Motion to Compel Responses To Plaintiff’s
 9   First, Second and Third Sets of Interrogatories and First And Second Sets of Requests for
10   Production of Documents [ECF No. 82], and Motion for Leave To File Confidential Documents
11   Under Seal [ECF No. 83], are stayed pending the Court’s ruling on the Parties’ forthcoming Joint
12   Stipulation of Dismissal with Prejudice.    The hearing scheduled for August 26, 2021, is
                                                 VACATED.
13            IT IS SO ORDERED.
14             August 20, 2021
     Dated:
15                                                        UNITED STATES MAGISTRATE JUDGE
16

17

18

19
20

21

22

23

24

25

26

27

28
                                                      5                 Case No. 2:20-CV-01544-JCM-VCF
      JT. NOTICE OF SETTLEMENT & JT. STIP. TO STAY ALL PENDING DEADLINES AND HEARINGS; AND
                                         [PROPOSED] ORDER
     Case 2:20-cv-01544-JCM-VCF Document 93 Filed 08/20/21 Page 6 of 6



 1                                  CERTIFICATE OF SERVICE

 2          The undersigned hereby certifies that on the date indicated below, a copy of the JOINT

 3   NOTICE OF SETTLEMENT AND JOINT STIPULATION TO STAY ALL PENDING

 4   DISCOVERY DEADLINES AND HEARINGS; [PROPOSED] ORDER was served on the

 5   following as indicated:

 6          All Parties Registered Through the CM/ECF system.

 7          Dated this 19th day of August 2021.

 8                                                MORGAN, LEWIS & BOCKIUS LLP

 9
10                                                By:     /s/ George S. Benjamin
                                                        Jason S. Mills
11                                                      George S. Benjamin
                                                        Attorneys for Defendants
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                                      Case No. 2:20-CV-01544-JCM-VCF
                                       CERTIFICATE OF SERVICE
